Title: To James Madison from Thomas Smyth, Jr., 25 November 1803 (Abstract)
From: Smyth, Thomas, Jr.
To: Madison, James


25 November 1803, Washington. “My name has been given in as an Applicant for some appointment in the revenue at New Orleans, but I have no reason to suppose it has been accompanied by either earnest solicitation, or particular recommendation.… I therefore beg leave to solicit in my own name the appointment of Naval Officer at New Orleans … and refer you to the under-named Gentlemen for information respecting my Capacity and principles.” Mentions his military service in the Revolution and his exclusion from government appointments under previous administrations. Now solicits “a share of that favour which I am sure will be bestowed on those who have deserved well of their Country.” In a postscript lists U.S. senators [Samuel] Smith, Robert Wright, and [John] Taylor; representatives Samuel Hammond of Georgia and [Walter] Bowie of Maryland; “and the Representatives of Maryland generally.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Smyth”). 3 pp.; docketed by Jefferson.



   
   Merchant Thomas Smyth, Jr. (1757–1807), of Chestertown, Kent County, Maryland, had achieved the rank of major during the Revolution and later held several minor state government posts (Papenfuse et al., Biographical Dictionary of the Maryland Legislature, p. 757).


